
	
		I
		112th CONGRESS
		1st Session
		H. R. 2950
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Mr. Donnelly of
			 Indiana (for himself, Mr.
			 Boren, Mr. Altmire,
			 Mr. Baca, Mr. Barrow, Mr.
			 Cardoza, Mr. Matheson,
			 Mr. McIntyre,
			 Mr. Ross of Arkansas,
			 Mr. Schiff,
			 Mr. David Scott of Georgia,
			 Mr. Shuler, and
			 Mr. Michaud) introduced the following
			 bill; which was referred to the Committee
			 on Small Business
		
		A BILL
		To amend the Small Business Jobs Act of 2010 with respect
		  to small business access to capital, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Administration 504 Loan
			 Refinancing Extension Act of 2011.
		2.Low-interest
			 refinancing under the Local Development Business Loan ProgramSection 1122(b) of the Small Business Jobs
			 Act of 2010 is amended by striking Effective 2 years after and
			 inserting On the date that is 3 years after.
		
